Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154358(55)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  STEVEN ILIADES and JANE ILIADES,                                                                        Kurtis T. Wilder,
            Plaintiffs-Appellees,                                                                                     Justices
                                                                    SC: 154358
  v                                                                 COA: 324726
                                                                    Oakland CC: 12-129407-NP
  DIEFFENBACHER NORTH AMERICA, INC.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their supplemental brief to June 9, 2017, is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 24, 2017
                                                                               Clerk